Citation Nr: 1812815	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-12 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an earlier effective date earlier than March 12, 2008, for the award of service connection for irritable bowel syndrome.

2.  Entitlement to a disability rating in excess of 30 percent for irritable bowel syndrome (IBS). 


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1947 to February 1950 and November 1952 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In April 2013, the Board remanded the appeal for additional development.  In July 2013, the Board granted service connection for IBS.  The RO rated the Veteran's IBS as 0 percent disabling in October 2013.  The RO increased the Veteran's rating for IBS to 30 percent in January 2015.  

On a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, such issue has been characterized as shown on the first page of this decision.

The Veteran filed a Notice of Disagreement to the 30 percent rating for IBS in April 2015, a Statement of the Case was issued in January 2016, and a VA form 9 was filed in February 2016.  

The Veteran filed a Notice of Disagreement regarding an earlier effective date for IBS in March 2014, a Statement of the Case was issued in March 2015, and a VA form 9 was filed in March 2015.  

In November 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The record does not reflect that a claim of entitlement to service connection for IBS was received prior to March 12, 2008.  

2.  The Veteran's IBS has been manifested by no more than severe diarrhea or alternating diarrhea and constipation, with more or less abdominal distress.  


CONCLUSION OF LAW

1.  The criteria for an effective date earlier than March 12, 2008, for the award of service connection for irritable bowel syndrome, have not been met.  38 U.S.C. § 5110 (2012), 38 C.F.R. §§ 3.155, 3.400.  

2.  The criteria for a rating in excess of 30 percent for IBS have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Codes 7319, 7323 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The claim arises from the Veteran's disagreement with the effective date assigned following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated such that additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007). No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim. The duty to assist is not abrogated by the granting of service connection. VA's duty to assist the Veteran has also been satisfied.  38 U.S.C. § 5103A (b), (c) (2012); 38 C.F.R. § 3.159(c)(1)-(3) (2017). The Veteran's service treatment records (STRs), VA outpatient treatment records, and private treatment records have been obtained and associated with the claims file. The record does not indicate that any additional evidence relevant to the claim is available, which is not already a part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Earlier effective date

The Veteran contends that he is entitled to an effective date earlier than March 12, 2008.  See NOD dated March 2014.  

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017). However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C. § 5110(b)(1) (2012); 38 C.F.R. § 3.400 (b)(2)(i) (2017).

The Veteran first presented his claim of entitlement to service connection for IBS in an application for compensation received by VA on March 12, 2008.  The record does not contain any earlier statement or action indicating an intent to file a claim. In fact, the Veteran himself acknowledged that the date VA received his claim was March 12, 2008.

In an October 2013 rating decision, the RO granted entitlement to service connection for a IBS with an evaluation of 0 percent effective from March 12, 2008. The RO indicated that March 12, 2008 was the date that it received the Veteran's claim.  Subsequently, the RO increasing the Veteran's rating for IBS from 0 percent to 30 percent effective March 12, 2008.  

The Veteran filed a Notice of Disagreement regarding an earlier effective date for IBS in March 2014, a Statement of the Case was issued in March 2015, and a VA form 9 was filed in March 2015.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that March 12, 2008, is the correct date for the grant of service connection for a IBS.  The Veteran's claim was not received within one year after separation of service.  Thus, the effective date of the Veteran's grant of disability compensation cannot be the day following separation from active service.  While the Veteran has alleged that he is entitled to an earlier effective date for his award of service connection, there is no basis under the governing legal criteria to establish that he is legally entitled to an earlier effective date.

Accordingly, the Board must deny the claim for entitlement to an earlier effective date for service connection for IBS. As the preponderance of the evidence is against this claim, under these circumstances, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





IBS

The Veteran contends that he is entitled to a rating in excess of 30 percent for his IBS.  See NOD dated April 2015.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  

The Veteran's irritable bowel syndrome is currently evaluated as 30 percent disabling under Diagnostic Code 7319. Under 38 C.F.R. § 4.114, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other. A single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

Under Diagnostic Code 7319, applicable to irritable colon syndrome (spastic colitis, mucous colitis, etc.), a 30 percent rating is warranted for severe disability with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. This is the maximum schedular rating under this diagnostic code.

In May 2006, the Veteran underwent a colonoscopy to cecum and polypectomy times two.  He had polyps times two and diverticular disease.  See Memorial Hospital medical record.  After a colon biopsy, the Veteran was diagnosed with fragments of tubular adenoma without high-grade dysplasia, hyperplastic polyp, and melanosis coli.  Id.  

The Veteran had small bowel follow-through.  See Colon and Rectal Surgery Associates, P.A. medical records dated January 2010.  In addition, the Veteran has diarrhea and constipation, which is ongoing and alternating.  Id.  The Veteran's IBS was characterized as moderate, and he did not have abdominal pain during an outpatient visit in June 2011.  Id.  The Veteran was noted as having diarrhea, constipation, bloating, cramping, urgency of bowel movements, bowel seepage/soiling, rectal pain or discomfort, as well as having hemorrhoids during his June 2011 examination.  Id. 

During a June 2013 VA intestinal surgery examination, the examiner opined that the Veteran's IBS is gastrointestinal syndrome characterized by chronic abdominal pain and altered bowel habits in the absence of any organic cause.  

In a November 2013 letter from Dr. D.B. at the Sale Creek Family Practice, PLLC, the Veteran's private physician noted that he has treated since 2006 and he has had hyperactive bowel sounds/gas and severe abdominal pain.  The physician confirmed the diagnosis of IBS and indicated that the Veteran's condition is severe.  Id.  In outpatient treatment records dated November 2013, Dr. D.B. noted that the Veteran does not take his IBS medication because it causes intraocular pressure.  In a separate medical note dated March 2014, Dr. D.B. indicated that the Veteran's symptoms include severe diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

During the November 2017 Board hearing, the Veteran testified that he had the following symptoms: gastritis, upset stomach, diarrhea, constipation, nausea, vomiting and horrible gut spasms.  p. 3, 9.  He gets a tiny amount of relief from his spasms by taking giner root tea.  Id. at 4.  As a result of his condition, he no longer works at the radio station or perform his country music on a TV show.  Id. at 5.  He has remained indoors so he could have access to a restroom in the event that his symptoms return.  Id.  

The majority of the Veteran's private treatment records show complaints of severe diarrhea or alternating diarrhea and constipation, as well as bloating and cramping.  A January 2013 VA examination also supports the Veteran's complaints of diarrhea and abdominal pain.  In one instance, the Veteran did not report abdominal pain during an outpatient visit at a private clinician in June 2011.  The Veteran has undergone various procedures to diagnose his condition such as a colonoscopy, colony biopsy, and small bowel follow through which resulted in various diagnoses.  In sum, the Board finds that the probative medical evidence and other evidence weighs against finding a rating higher than 30 percent.  Significantly, a higher rating is not available under Diagnostic Code 7319.  

The Board will now consider whether a higher rating is appropriate under another diagnostic code.  A rating of 60 percent under Diagnostic Code 7323 would require a diagnosis of ulcerative colitis that is severe, with numerous attacks a year and malnutrition where the person's health is fair during remission.  While Diagnostic Code 7323, applicable to ulcerative colitis, provides for ratings in excess of 30 percent, the Veteran has not been diagnosed with this condition.  In addition to IBS, the Veteran was diagnosed with tubular adenoma without high-grade dysplasia, hyperplastic polyp, and melanosis coli.  See Memorial Hospital outpatient treatment records dated May 2006.  The medical evidence does not suggest that any of the Veteran's other conditions are analogous to ulcerative colitis.  During the Veteran's nutritional screening in August 2012, he measured at the height of 5'6'' and weight of 194 pounds and the physician noted that he had sufficient food in response to an inquiry regarding suspected abuse/neglect.  See Chattanooga CBOC outpatient treatment records.  Thus, the record does not support a finding of 60 percent under Diagnostic Code 7323.  The Board finds that Diagnostic Code 7319 is the most appropriate code under which to rate the Veteran's service-connected IBS.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not applicable.  Gilbert, 1 Vet. At 55. 


ORDER

Entitlement to an earlier effective date earlier than March 12, 2008, for the award of service connection for irritable bowel syndrome is denied.

Entitlement to a disability rating in excess of 30 percent for irritable bowel syndrome (IBS) is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


